Case: 13-13000     Date Filed: 02/25/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                  No. 13-13000
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 3:13-cr-00006-RV-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

CORINE D. MOTLEY,
a.k.a. Corine Gillreath,

                                                              Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (February 25, 2014)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
              Case: 13-13000     Date Filed: 02/25/2014   Page: 2 of 2


      Michael Ufferman, appointed counsel for Corine D. Motley in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Motley’s conviction and

sentence are AFFIRMED.




                                          2